UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘O’
Case No. 2:20-CV-02299-CAS (SKx) Date April 19, 2021
2:20-CV-02250-CAS (SKx)
Title JBF INTERLUDE 2009 LTD, ET AL. v. QUIBI HOLDINGS LLC, ET AL.

QUIBI HOLDINGS LLC, ET AL. v. INTERLUDE U.S., INC., ET AL.

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Not Present N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present

Proceedings: (IN CHAMBERS) - QUIBI’S NOTICE PURSUANT TO THE
COURT’S ORDER DATED DECEMBER 30, 2020 (Case No. 2:20-
cv-02299 ECF No. 481; Case No. 2:20-cv-02250 ECF No. 322)

The Court is in receipt of Quibi’s notice pursuant to the Court’s order dated
December 30, 2020, filed March 31, 2020. Case No. 2299 ECF (“Eko ECF”)! No. 481.
Eko filed a response to Quibi’s notice to the Court on April 1, 2021. Eko ECF No. 483.
On April 12, 2021, Quibi filed a supplement to its notice to the Court. Eko ECF No. 494.
Eko filed a response to Quibi’s supplemental filing on April 13, 2021. Eko ECF No. 497.

Quibi’s filing provides sixty-day notice that it intends to make an interim distribution
of funds to its equity investors and attaches as an exhibit a list of investors whom it
anticipates will receive distributions. Eko ECF No. 481 at 1.

The Court HEREBY ORDERS the following:
(1) The Court sets a status conference for Monday, May 10, 2021 at 10:00 am.

(2) The parties are directed to refrain from making additional filings regarding
Quibi’s intended distribution to investors in advance of the May 10, 2021 hearing.

IT IS SO ORDERED.

00 : 00
Initials of Preparer CMJ

 

 

 

1 Because these actions have been consolidated, this order references documents as filed
on the Eko ECF.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 1
